ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-073, concluding that BARRY A. HOFF-BERG of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1993, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.15(b) (failure to promptly deliver funds to client or third person), RPC 1.15(d), Rule l:21-6(a) and (b) (failing to maintain required New Jersey trust and business accounts), and RPC 5.5(a) (unauthorized practice of law), and good cause appearing;
It is ORDERED that BARRY A. HOFFBERG is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.